    Case: 1:20-cv-05191 Document #: 36-1 Filed: 12/16/20 Page 1 of 2 PageID #:433


                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

WAYNE FARMS LLC                                    )       Civil Action No.: 20-5191
                                                   )
                          Plaintiff,               )       Judge Feinerman
                 v.                                )
                                                   )       Magistrate Judge Valdez
JOHN DOE, A/KA GRACIE,                             )
HENDERSON, A/K/A FRANK L                           )
ANNESE and LINKEDIN                                )
CORPORATION                                        )
                                                   )
Defendants
                          SECOND DECLARATION OF DAVID C BREZINA
                                      IN SUPPORT OF
                              MOTION FOR DEFAULT JUDGMENT

        My name is David C. Brezina and:

        (1)      Exhibit 26 is a true and correct copy of two reports of process servers unable to locate

Frank Annese at either of the addresses shown on bank records for accounts bearing that name.

        (2)      On or about October 14, 2020 I received documents from Wells Fargo regarding the

account ending in 6603 identifying Frank L Annese, d/b/a Frankness Construction, 8150 Lakecrest Drive,

Apt. 715, Greenbelt, MD, 20770-3344. I checked the Secretary of State of Maryland business database

and there was no such business listed. The only Frank Annese for whom I found a telephone listing was a

real estate agent. Because construction is complementary with real estate, I called the real estate agent

who knew nothing about the construction company or Wayne Farms. I concluded it was likely that this

was a case of identity theft.

        (3)      Exhibit 27 was prepared by me November 6, 2020 after I received documents from BB

and T Bank (d/b/a Truist Financial, d/b/a Truist Corporation) regarding the account ending in 6395

identifying Gracie Henderson, 2209 Tree Corners Pkwy, Norcross, GA 30092. I researched the name on

the Internet and various free directory listings indicated people with that name. The database with the

most complete information was https://www.mylife.com/ which listed that address as a former address for

a person 68 years of age. A print to pdf from that website is included in Exhibit 27 in the format created

at that time by the browser – print program combination. There being no other connection to Wayne

                                                       1
    Case: 1:20-cv-05191 Document #: 36-1 Filed: 12/16/20 Page 2 of 2 PageID #:434


Farms, other than the somewhat proximate location, and the 68 year old having moved to New Orleans, I

concluded it was likely that this was a case of identity theft.

        The undersigned, pursuant to Rule 11, and also being hereby warned that willful false statements and

the like are punishable by fine or imprisonment, or both, under 18 U.S.C. Section 1001, declares that the

statements made of his/her own knowledge are true and that all statements made on information and belief

are believed to be true.

                                                   Respectfully submitted,

Date: December 16, 2020

                                                   David C. Brezina (ID3121581)
                                                   Attorneys for Plaintiff, Wayne Farms LLC

Ladas & Parry LLP
David C. Brezina
Boris Umansky
224 S Michigan Ave, #1600
Chicago, IL 60604
(312) 427-1300
dbrezina@ladas.net




                                                       2
